In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-21-00060-CR
                                 NO. 09-21-00061-CR
                                 __________________

                            KEVIN KAMPER, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                 Trial Cause Nos. 16-26420, 16-26421
__________________________________________________________________

                                       ORDER

      The clerk’s record in the above styled and numbered cause was filed on March

18, 2021. Appellant’s brief was due on April 19, 2021, but was not filed, and we

notified the appellant 1 that neither the brief of the appellant nor a motion for

extension of time to file the brief has been filed.




      1
          Appellant appears to be pro se on appeal.
                                            1
      We abate the appeal and remand the case to the trial court to conduct a hearing.

See Tex. R. App. P. 38.8(b)(3). We direct the trial court to determine whether

appellant desires to pursue his appeal. If appellant desires to pursue his appeal, we

direct the trial court to determine why the brief of the appellant has not been filed

and whether appellant has retained counsel who has abandoned the appeal. This

Court notes that the trial court determined in its order denying appellant’s motion

for forensic DNA testing and appointment of counsel that appellant’s motion did not

demonstrate entitlement to appointed counsel.

      The record of the hearing, including any orders and findings of the trial judge,

shall be sent to the appellate court for filing. The transcription of the court reporter’s

notes from the hearing and the recommendation of the trial court judge are to be filed

on or before July 28, 2021.

      ORDER ENTERED June 28, 2021.

                                                       PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.




                                            2